OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the judgment of Supreme Court, Albany County, reinstated.
The appeal presents the question whether a nominating petition in four volumes must be declared invalid simply because each volume, instead of beginning with page one, has its sheets consecutively numbered from the start of the first volume through the end of the fourth. Concluding that there was compliance with subdivision 2 of section 6-134 of the Election Law, we reverse the order below, which nullified the otherwise valid petition of the Independent Citizens of Guilderland in support of their candidates for town office.
We cannot say that subdivision 2 of section 6-134 must be read to require that each volume of a petition begin with page one. By its amendment of 1978 the Legislature restored to this section the requirement of consecutive pagination beginning with page number one. Consecutive numbering beginning with page one of either the sheets or the volumes of a petition, together with the other requirements of the section, provides assurance against fraud in connection with the collection of signatures for designating petitions.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur in memorandum.
Order reversed, etc.